Exhibit 32 CERTIFCATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Mobile Presence Technologies, Inc. (the "Company") for the year ended September 30, 2008 as filed with the Securities and Exchange Commission on the date hereof or the following date (the "Report"), Timothy Lightman, as Chief Executive Officer (Principal Executive Officer and Principal Financial Officer) of the Company, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge, respectively, that: 1.) The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and 2.) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:
